Citation Nr: 0630173	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  05-00 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased disability rating for a 
generalized anxiety disorder with alcohol dependency in full 
remission, currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1958 to 
December 1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

Further evidentiary development is needed before issuing a 
decision on the merits of this claim.  The appeal is remanded 
to the Reno, Nevada, RO, via the Appeals Management Center in 
Washington, D.C.  The veteran will be notified if further 
action is needed from him.


REMAND

The veteran last underwent a VA compensation and pension 
(C&P) psychiatric disorders examination nearly three years 
ago, in January 2004.  VA clinical evidence of treatment for 
anxiety dated thereafter is fairly voluminous.  In May 2005, 
at a Board hearing before the undersigned, the veteran 
testified to the effect that his anxiety symptoms and 
manifestations are commensurate to at least the next higher 
rating of 50 percent under 38 C.F.R. § 4.130, Diagnostic Code 
9400.  Recent VA clinical records, and as well, written 
statements from the veteran dated after the 2004 examination 
reflect pertinent information, such as complaints of multiple 
panic attacks weekly.  

Further, VA clinical records and hearing testimony indicate 
that, while the veteran has not been employed full-time as a 
shuttle bus driver for some time (he is receiving Social 
Security Administration retirement benefits based on age), he 
apparently has had intermittent part-time employment during 
the time period pertinent to this appeal.  At the hearing, he 
intimated that his psychiatric impairment impedes gainful 
employment, and he reported having had brief employment at a 
nursing home about six months before the Board hearing.  

Having considered the totality of the circumstances of this 
case, the Board concludes that the most appropriate 
disposition of this case at this time is to defer an 
appellate decision pending another complete C&P examination.  
As this case is akin to that in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), the primary focus is on present extent of 
the anxiety disorder.  (Service connection has been in effect 
for generalized anxiety disorder; alcohol dependency in full 
remission, with an initial 10 percent rating, since January 
26, 1995.  A 30 percent rating has been in effect since 
January 30, 2001.  Where, as here, service connection has 
long been in effect and a higher rating is sought, the 
emphasis is on current extent of the disability.)  Another 
examination would provide such evidence appropriate to this 
appeal.  

The Board also notes that the additional VA treatment records 
presented by the veteran have not been considered by the RO.  
In addition, he has reported ongoing treatment, so additional 
records may exist and should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a duty to assist 
notice complying with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  As the record reflects ongoing VA 
treatment, ensure that any missing and/or 
more contemporaneous VA clinical records 
are obtained and associated with the 
claims file.

3.  After completing all of the above, 
arrange for the veteran to undergo another 
VA C&P psychiatric evaluation.  The 
veteran's entire claims file, including 
all new evidence and information 
associated with the record in connection 
with completion of the above remand 
directives, must be made available to the 
examiner.  The examination report should 
specifically discuss as appropriate the 
veteran's medical and psychiatric history, 
and all clinical findings sufficient to 
evaluate this claim consistent with 
criteria in 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2006).  The examiner also is 
asked to address the extent to which, if 
at all, the veteran's employability is 
impeded or adversely affected by service-
connected generalized anxiety disorder.    

4.  Thereafter, the RO 
should readjudicate the 
appellant's claim.  If 
the benefits sought on 
appeal remain denied, 
the appellant should be 
provided a supplemental 
statement of the case 
(SSOC).  The SSOC must 
contain notice of all 
relevant actions taken 
on the claims for 
benefits, to include a 
summary of the evidence 
and applicable law and 
regulations considered 
pertinent to the issue 
currently on appeal.  An 
appropriate period of 
time should be allowed 
for response.

The veteran is advised that the failure to appear for a VA 
clinical examination, if scheduled, could result in a denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2006).  He has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

